Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Independent claims 1 and 10 are allowable. The restriction requirement between groups I and II, as set forth in the Office action mailed on 10/09/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 17-18, are no longer withdrawn from consideration because claim 17 has been amended to include all of the allowable limitations of an allowable claim (Claim 1).  Claim 18 is allowable since it is dependent on claim 17.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 






EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Russ Fowler on 08/24/2021

The application has been amended as follows: 
(Currently Amended) A punch set comprising:
a plurality of punch bodies, each punch body including a proximal end, a distal end opposite the proximal end, and a cross-sectional shape defined between the proximal end and the distal end, the proximal end including a flange configured to engage a punch holder, the distal end defining a V-shaped distal surface elongated in a lateral direction along the punch body, the V-shaped distal  surface including a front surface that is angled relative to a rear surface as defined by an angle between the front surface and the rear surface, wherein the angle defines a vertex that points in a press direction, the press direction defined along an axis extending from the proximal end to the distal end and 
a plurality of magnets embedded in the distal end of each punch body, the plurality of magnets including a plurality of front magnets arranged proximate the 
a plurality of punch tips configured to interchangeably and releasably engage the distal end of each punch body, each of the punch tips having a working surface and an opposing groove, the groove configured to receive the distal end of one of the punch bodies such that opposing walls of said groove extend past the plurality of magnets embedded in said punch body such that the plurality of magnets are cupped within the groove when the distal end of said punch body is in said groove, wherein the working surface of each punch tip is defined by a shape, and wherein the shape of the working surface of each punch tip is different than the shape of the working surface of other of the other punch tips.


(Previously Presented) The punch set of claim 1 wherein the magnets are rare     earth magnets.

 (Previously Presented) The punch set of claim 1 wherein each of the magnets are embedded in bores formed in the front surface and the rear surface of the distal end of each punch body, wherein the front surface and the rear surface are angled ninety degrees relative to one another.

(Previously Presented) The punch set of claim 3 wherein the bores are aligned in rows on the distal end of each punch body.

(Previously Presented) The punch set of claim 1 wherein a ratio of a 
(Previously Presented) The punch set of claim 1 wherein a ratio of a height of  each tip to a height of the groove associated therewith is between 2:1 and 4:1.

(Previously Presented) The punch set of claim 1 wherein a distance defined between an upper surface of the magnets of one punch body and an upper surface of the opposing walls defining the groove of an associated tip in which said one punch body is inserted is between 1mm and 20mm.

(Previously Presented) The punch set of claim 1 wherein each punch body and each punch tip is comprised of steel.

(Previously Presented) The punch set of claim 1 further comprising a bridge including a bridge groove and a bridge tongue, the bridge having a lateral dimension that is greater than a lateral dimension of each punch body, the bridge configured to receive the distal end of each punch body in the bridge groove, and the bridge tongue configured to be received in the groove of each punch tip.

(Currently Amended) A punch assembly comprising:
a punch body including a proximal end, a distal end opposite the proximal end, and a cross-sectional shape defined between the proximal end and the distal end, the proximal end including a flange configured to engage a punch holder, the distal end includes a distal V-shaped surface elongated in a lateral direction along the punch body and formed by a front surface that is angled relative to a rear surface as defined by an angle between the front surface and the rear surface, the angle defining a vertex that points in a press direction along an axis that is perpendicular to the lateral direction; and
a punch tip coupled to the distal end of the punch body via a magnetic coupling provided by a plurality of magnets, the punch tip having a working surface and a coupling member, the distal end of the punch body engaging the coupling member of the punch tip in a tongue-in-groove arrangement wherein 



(Previously Presented) The punch assembly of claim 10 wherein the plurality of   magnets are permanent magnets.

(Previously Presented) The punch assembly of claim 10 wherein the plurality of magnets are embedded in bores formed in the distal end of each punch body.

(Previously Presented) The punch assembly of claim 10 wherein a ratio of a  height of the punch body to the punch tip is between 3:1 and 10:1.

(Previously Presented) The punch assembly of claim 10 wherein a ratio of a  height of the tip to a height of the groove is between 2:1 and 4:1.

(Previously Presented) The punch assembly of claim 10 wherein the punch body and the punch tip are comprised of steel.

(Previously Presented) The punch assembly of claim 10 wherein a distance defined between an upper surface of the magnets and an upper surface of the tip is between 1mm and 20 mm.

(Currently Amended) A method of bending a workpiece comprising:
securing a punch body to a punch holder, the punch body including a proximal end and a distal end opposite the proximal end, the distal end defining a V-shaped surface elongated in a lateral direction and formed by a front surface that is angled relative to a rear surface as defined by an angle between the front surface and the rear surface, wherein the angle defines a vertex that points in a press direction that defines movement of the punch body along an axis that is perpendicular to the lateral direction 
magnetically coupling a first punch tip to the distal end of the punch body using a plurality of magnets, the first punch tip having a working surface and an configured to engage the first punch tip in a tongue-in-groove arrangement, wherein a first set of the plurality of magnets are provided proximate the front surface of the distal end of the punch body and a second set of the plurality of magnets are provided proximate the rear surface of the distal end of the punch body such that the plurality of magnets are embedded in a tongue and cupped within a groove of the tongue-in-groove arrangement when the first punch tip is magnetically coupled to the distal end of the punch body;
moving the punch body and the coupled first punch tip in the a first press direction such that the working surface of the first punch tip engages a workpiece;
forcing the first punch tip and the workpiece into a die in the first press direction such that the first punch tip bends the workpiece within the die;
moving the punch body and the coupled first punch tip in a second press direction that is opposite the first press direction such that the working surface of the first punch tip disengages the workpiece;
removing the first punch tip from the punch body in order to de-couple the first punch tip from the punch body; and
magnetically coupling a second punch tip to the distal end of the punch body, the second punch tip having a working surface and an opposing coupling member.


(Previously Presented) The method of claim 17 wherein the working surface of 
(Cancelled)

(Cancelled)

(Currently amended) The punch set of claim 1 wherein the plurality of front magnets are arranged in alignment along the front surface, and wherein the V-shaped distal surface has a downward pointing vertex when said flange is engaged with said punch holder.

22. 	(Currently amended) The punch set of claim 1 wherein the plurality of rear magnets are arranged in alignment along the rear surface, and wherein the V-shaped distal surface has an upward pointing vertex when said flange is engaged with said punch holder.

Reasons for Allowance

Claims 1-18 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, neither Rogers (US20130019650A1) nor Rouweler (US20110247389A1) disclose every single limitation as set forth, nor does the combination of Rogers and Rouweler teach single limitation of the claim. Specifically, the prior art fails to disclose “the distal end defining a V-shaped distal surface elongated in a lateral direction along the punch body, the V-shaped distal  
Claims 2-9 and 21-22 are allowed because they depend from claim 1.

Regarding claim 10, neither Rogers (US20130019650A1) nor Rouweler (US20110247389A1) disclose every single limitation as set forth, nor does the combination of Rogers and Rouweler teach single limitation of the claim. Specifically, the prior art fails to disclose “the distal end includes a distal V-shaped surface elongated in a lateral direction along the punch body and formed by a front surface that is angled relative to a rear surface as defined by an angle between the front surface and the rear surface, the angle defining a vertex that points in a press direction 
Claims 11-16 are allowed because they depend from claim 10.

Regarding claim 17, neither Rogers (US20130019650A1) nor Rouweler (US20110247389A1) disclose every single limitation as set forth, nor does the combination of Rogers and Rouweler teach single limitation of the claim. Specifically, the prior art fails to disclose “the distal end defining a V-shaped surface elongated in a lateral direction and formed by a front surface that is angled relative to a rear surface as defined by an angle between the front surface and the rear surface, wherein the angle defines a vertex that points in a press direction that defines movement of the punch body along an axis that is perpendicular to the lateral direction; magnetically coupling a first punch tip to the distal end of the punch body using a plurality of magnets” in combination with the other limitations of the claim. 
Claim 18 is allowed because it depends from claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725       

/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                                                                            
September 10, 2021